EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call to Raymond Chan on June 3, 2021.
The application has been amended as follows: 
Claim 9, line 12, “a standby state” to --said standby state--.
Claim 9, line 29, “said repeat shocking state for ensuring successfully electrocution” to --said repeat shocking state for ensuring successful electrocution--.

Reasons for Allowance
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest an electric mousetrap as detailed by the claims. Specifically where claim 9 states “said control circuit board is further configured to detect a humidity of each of said front, middle and rear electrode plates for safety purpose”, in light of the scope of the claims.
The prior art of record, Rich et al. (U.S. Pub. 20050044775), teaches an electric mousetrap, comprising: an upper shell (Fig. 3, where there is an upper shell 36); a base secured to said upper shell to form a cavity (Fig. 3, where there is base 32 secured to upper shell 36 to form a cavity); a power supply module located in said cavity (Fig. 3 and 
The further prior art of record, Lloyd et al. (U.S. Pub. 20110109460), teaches wherein at said aroused operating state, said first and second electrode plates are triggered when said second electrode plate is touched after said first electrode plate is touched (Fig. 10 and Paragraph [0063], where touching the second electrode plate 148 after touching the first electrode plate 146 triggers the device and the animal is detected by detector 62), while said high-voltage generator is not triggered (no high voltage is supplied to the plates when the presence of the animal is detected as described in Paragraph [0063]); such that said first, second, and third electrode plates are formed in pair for detection (Fig. 10 and Paragraph [0063], where there are electrode plates 148, 150, and 150 which are formed in a pair with electrode plate 146 to repeatedly detect the presence of an animal). However, Lloyd et al. fails to teach or suggest said control circuit board is further configured to detect a humidity of each of said front, middle and rear electrode plates of an electric mousetrap for safety purpose. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned references to include all of these limitations. 
The further prior art of record, Nakane (U.S. Pub. 20200033285), teaches a control circuit board in a humidity sensor which is configured to detect a humidity using a plurality of electrode plates (Fig. 3 and Paragraphs [0007] and [0058], where there is a humidity sensor that detects humidity using electrodes 13 and 17). However, Nakane fails to teach or suggest said control circuit board is further configured to detect a humidity of each of 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it pertains to the current state of the art of electric animal traps and humidity sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                              
/DARREN W ARK/Primary Examiner, Art Unit 3647